



COURT OF APPEAL FOR ONTARIO

CITATION:
Lindhorst v. Hodder, 2012
    ONCA 578

DATE: 20120906

DOCKET: C54853

MacPherson, Armstrong and Watt JJ.A.

BETWEEN

Alvin Lindhorst

Applicant (Appellant)

and

J. Gardiner Hodder, J. Gardiner Hodder a
    Professional Corporation, Warren Rapoport and Gardiner Roberts LLP

Respondents (Respondents)

No one appearing for the appellant

Guillermo Schible, for the respondents J. Gardiner
    Hodder, J. Gardiner Hodder a Professional Corporation and Polten and Hodder

Warren Rapoport, for the respondents Warren Rapoport and
    Gardiner Roberts LLP

Heard: September 5, 2012

On appeal from the order of Justice Spence of the Superior
    Court of Justice, dated November 28, 2010.

APPEAL BOOK ENDORSEMENT

[1]

The appellant, who is representing himself, did not appear for his
    hearing. He received notification of the hearing from the court by letter
    several weeks ago. Both last week and yesterday, respondents counsel e-mailed
    him material related to the appeal. Court staff called the relevant telephone
    number this morning, but no one answered.

[2]

The appeal is dismissed as abandoned. Costs to the Hodder respondents
    fixed at $5000, and to the Gardiner Roberts respondents fixed at $1000, inclusive
    of disbursements and applicable taxes.


